        Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICKY LEE BUGG, JR.,                      :   Civil No. 1:18-CV-02399
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
JUST WING IT, LLC,                        :
                                          :
             Defendant.                   :   Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court in this civil rights case is an unopposed motion for award of

costs and attorneys’ fees filed by Plaintiff, Ricky Lee Bugg Jr. (“Bugg”). (Doc.

19.) Bugg files the motion under Fed. R. Civ. P. 54(d), after the court entered

default judgment against Defendant, Just Wing It, LLC. (Doc. 18.) Because Bugg

satisfies his burden and Just Wing It has not opposed the motion or otherwise

contested the reasonableness of the requested fees and costs, the court will grant

the motion in full.

                                   BACKGROUND

      Bugg filed a complaint on December 19, 2018. (Doc. 1.) In the complaint,

Bugg alleged that the owner of Just Wing It, a restaurant in Annville,

Pennsylvania, unlawfully discriminated against him based on his race in an

incident that occurred on January 22, 2017. (Id.) Accordingly, Bugg pursued

claims under the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. §§ 951–


                                          1
        Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 2 of 8




963 (Count I); 42 U.S.C. § 1981 (Count II); and 42 U.S.C. § 2000a (Count III).

(Id.) For relief, Bugg requested injunctive and declaratory relief, as well as

compensatory damages, attorneys’ fees, and costs. (Id.)

      On January 8, 2019, Bugg filed a proof of service, indicating that Just Wing

It was properly served with the summons and complaint on January 2, 2019. (Doc.

4.) Because Just Wing It did not enter an appearance, or timely respond to the

complaint, Bugg requested an order for entry of default. (Doc. 5.) On March 14,

2019, the Clerk of Court entered such order. (Doc. 6.)

      Bugg subsequently filed a motion for entry of default judgment and

requested an evidentiary hearing to determine damages because damages were not

for a “sum certain.” (Doc. 8.) Along with the motion, Bugg filed a brief in

support. (Doc. 9.) Just Wing It did not respond to Bugg’s motion.

      On January 24, 2020, pursuant to court order, Doc. 10, the court held an

evidentiary hearing. Just Wing It did not appear. At the hearing, Bugg waived his

right to a jury trial and presented evidence. In his closing argument, Bugg’s

counsel asked the court to award compensatory and punitive damages, in addition

to attorneys’ fees after the filing of an application. (See Doc. 12.) Because the

complaint did not include a request for punitive damages, the court permitted Bugg

to file an amended complaint to include a claim for punitive damages and to also

submit supplemental authority on the amount of damages to be awarded. (Id.)


                                          2
           Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 3 of 8




Consistent with the court’s order, Bugg filed an amended complaint on January 27,

2020. (Doc. 13.) The pleading included a request for punitive damages in Count

II, which alleged a violation of 42 U.S.C. § 1981. (Doc. 13, p. 7.) 1

         On April 6, 2020, the court granted Bugg’s motion for default judgment and

entered judgment against Just Wing It in the amount of $40,000. The judgment

award consists of $20,000 in compensatory damages and $20,000 in punitive

damages. (Docs. 16, 17.) The court, moreover, gave Bugg leave to file a motion

for attorneys’ fees and costs. The instant motion and supporting brief were filed on

April 20, 2020. (Docs. 19, 20.) To date, Just Wing It has not responded to or

otherwise opposed Bugg’s motion. The motion is ripe for review.

                                           DISCUSSION

         A.      The Court Will Award The Requested Attorney’s Fees.

         Federal Rule of Civil Procedure 54(d) requires a request for attorney’s fees

to be made by motion “unless the substantive law requires those fees to be proved

at trial as an element of damages.” Fed. R. Civ. P. 54(d)(2)(A). In the motion, the

moving party must, among other things, “specify the judgment and the statute,

rule, or other grounds entitling the movant to the award” and “state the amount

sought.” Fed. R. Civ. P. 54(d)(2)(B)(ii), (iii). In this case, Bugg specifies that he




1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                 3
        Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 4 of 8




is entitled to an award of attorney’s fees under 42 U.S.C. § 1988(b), in the amount

of $72,552.50. (Doc. 19.)

      Section 1988(b) of Title 42 authorizes an award of reasonable attorney’s

fees to the prevailing party in an action under 42 U.S.C. § 1981. A party is

generally considered the “prevailing party” “if they succeed on any significant

issue in litigation which achieves some of the benefit the parties sought in bringing

suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (citation omitted). Here,

default judgment was entered in Bugg’s favor on all counts in the complaint,

including Count II, which involved a claim under 42 U.S.C. § 1981. (Doc. 17.)

Accordingly, Bugg qualifies as a prevailing party under 42 U.S.C. § 1988(b). See

Thompson v. Cent. Sec. Agency, Inc., No. 98–2474, 1999 WL 257660 (E.D. Pa.

April 29, 1999) (awarding attorney’s fees following an entry of default judgment in

Title VII action). But that is only one part of the analysis. The reasonableness of

the requested fees must also be determined.

      According to the Supreme Court, “[t]he most useful starting point for

determining the amount of a reasonable fee is the number of hours reasonably

expended on the litigation multiplied by a reasonable hourly rate.” Hensley, 461

U.S. at 433. This method of calculating attorney’s fees is frequently called the

“lodestar” method. See Angino v. Transunion, LLC, No. 17-0954, 2019 WL

8161110, at *2 (M.D. Pa. Nov. 25, 2019). The lodestar method consists of a


                                          4
        Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 5 of 8




burden shifting framework in which “[t]he party seeking attorney’s fees has the

[initial] burden to prove that its request for attorney’s fees is reasonable.” Rayna

P. v. Campus Cmty. Sch., 390 F. Supp. 3d 556, 561 (D. Del. 2019). “To meet its

burden, the fee petitioner must submit evidence supporting the hours worked and

rates claimed.” Id. (citation and quotation marks omitted). Once the fee petitioner

satisfies their burden, the presumption is that the lodestar is the reasonable fee. Id.

      At that point, the party seeking an adjustment to the requested amount, has

the burden of proving that an adjustment is necessary. Id. To do so, “the party

opposing the fee award [must come forward with] affidavit[s] or [a] brief with

sufficient specificity to give fee [petitioner]s notice [they are opposing] the

reasonableness of the requested fee.” Rode v. Dellarciprete, 892 F.2d 1177, 1183

(3d Cir. 1990).

      Only when the party opposing a fee award has met this burden can a court

consider whether to exercise its discretion and adjust the requested amount of fees.

Indeed, while the district court has “a positive and affirmative function in the fee

fixing process,” it “may not reduce an award sua sponte; rather it can only do so in

response to specific objections made by the opposing party.” Interfaith Cmty. Org.

v. Honeywell Intern. Inc., 426 F.3d 694, 711–713 (3d Cir. 2005); see also

Cunningham v. City of McKeepsort, 753 F.2d 262, 267 (3d. Cir 1985) (holding that

a district court may not reduce the number of hours claimed by an attorney if the


                                           5
        Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 6 of 8




adverse party has declined to raise an issue of fact as to the accuracy of the hours

claimed); Bell v. United Princeton Props., Inc., 884 F.2d 713, 719 (3d Cir. 1989)

(explaining that “because statutory fee litigation is adversarial litigation, there is no

need to allow the district court to reduce a fee award on its own initiative.”).

Therefore, where “the party opposing the fee award does not meet its burden, the

court must award the attorneys’ fees at the requested rate.” Red Roof Franchising

LLC, Inc. v. AA Hosp. Northshore, LLC, 937 F. Supp. 2d 537, 564 (D.N.J. 2013).

      Applying this review process, the court concludes that Bugg has met his

initial burden. The requested rates, in comparison to the Community Legal

Services of Philadelphia (“CLS”) hourly rates, are reasonable based on the years of

experience of the attorneys and paralegals who worked on this case. Other courts

in this district have previously used the CLS rates as a guide to reasonableness, and

the court will do so here. Angino, 2019 WL 8161110, at *3; Lightstyles, Ltd. v.

Marvin Lumber & Cedar Co., No. 13-CV-1510, 2015 WL 4078826, at *4 (M.D.

Pa. July 6, 2015); See Community Legal Services of Phila.,

https://clsphila.org/about-community-legal-services/attorney-fees/ (last visited July

16, 2020). Additionally, Bugg provided a detailed log of the hours spent on

various activities performed in litigating this case, which substantiates the total

hours claimed in this case. (Doc. 20-1.)




                                            6
         Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 7 of 8




       At this juncture, the burden shifts to Just Wing It. However, Just Wing It has

never entered an appearance, or lodged objections or challenges to Bugg’s

attorneys’ fees request. Thus, while there could be room for objections in this

case2, the court is bound by Third Circuit precedent, that precludes the court from

making any sua sponte adjustments. Interfaith, 426 F.3d at 711. Because the

requested award is presumptively reasonable, the court will award Bugg with the

full amount of requested fees.

       B. The Court Will Also Award The Requested Costs.

       In addition to setting forth requirements for a party who seeks an award of

attorney’s fees, Federal Rule of Civil Procedure 54(d) authorizes costs to a

“prevailing party” unless “a statute, [the Federal Rules] or a court order provides

otherwise[.]” Fed. R. Civ. P. 54(d)(1). Here, Bugg, who is not precluded by rule,

order, or statute, seeks to recover $885.60 in costs, pursuant to 28 U.S.C. § 1920.

(Doc. 20, p. 7.)

       Section 1920 provides in relevant part that “[a] judge or clerk of any court of

the United States may tax as costs the following . . . [f]ees for printed or

electronically recorded transcripts necessarily obtained for use in the

case . . . [f]ees and disbursements for printing and witnesses . . . [d]ocket fees



2
 For instance, Just Wing It could have objected to the hours that Bugg’s counsel spent on
possible litigation in other courts, the amount of time Bugg’s counsel spent on research, or why
300 hours was spent on a case that apparently was never contested.
                                                7
        Case 1:18-cv-02399-JPW Document 21 Filed 08/04/20 Page 8 of 8




under section 1923 of this title.” 28 U.S.C. § 1920. The Third Circuit has held

that section 1920 creates a “strong presumption” that costs should be awarded to a

prevailing party and that denying costs is “typically a penalty for ‘needlessly

bringing or prolonging litigation.’” Carroll v. Clifford Twp., 625 F. App’x 43, 47

(3d Cir. 2015) (quoting Institutionalized Juveniles v. Sec’y of Pub. Welfare, 758

F.2d 897, 926 (3d Cir. 1985)).

      In his motion, Bugg requests the recovery of costs related to service, filing

fees, and discovery. (Doc. 19-1, p. 8.) These costs fall within the enumerated

categories of costs in section 1920 and there is no reason to deny costs in this case.

Since Bugg requests less in costs than the actual costs shown by his documentation

and there are no objections to the reasonableness of his requested costs, the court

will grant him the requested costs of $885.60.

                                    CONCLUSION

      For these reasons, the court will grant Bugg’s motion for costs and

attorneys’ fees. (Doc. 19.) The court will also direct the Clerk of Court to enter an

award of $72,552.50 in attorney’s fees and $855.60 in costs against Just Wing It.

An appropriate order will issue.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: August 4, 2020

                                          8
